Citation Nr: 1804992	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-61 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for injury to Muscle Group XI.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to April 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  A February 2014 rating decision assigned a 20 percent rating for the Muscle Group injury, effective January 2013.  A February 2016 rating decision increased the rating to 30 percent, also effective January 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that some clarification of the AOJ's determinations is necessary.  An August 2011 Board decision granted a separate 10 percent rating for left Muscle Group XI injury and continued the (maximum scheduler) 10 percent rating for injury to sheath of Muscle Group XII (under Code 5326).  A September 2011 rating decision implemented that decision.  

A February 2016 rating decision assigned a 30 percent rating for the muscle injury (finding there was foot-drop)(but did not include foot-drop on the codesheet).  Foot-drop was added to the codesheet in September 2016.  

The Muscle Group XI injury (with foot-drop) is now rated 30 percent under Code 5311 (the criteria for which do not include loss of use).  Loss of use of a foot is included in the criteria for Code 5284 (for foot injury), and complete foot-drop with loss of use is in the criteria for Code 8521 (for nerve damage); both codes provide for a 40 percent rating where there is loss of use (as well as SMC-which has been awarded).
Furthermore, foot-drop (which is acknowledged as service-connected) suggests there is related neurological impairment; however, neurological disability of the left lower leg continues to be denied.  The conflict in the determinations (and with criteria in diagnostic codes must be reconciled.

There is no indication in the record that the Veteran has ever been afforded a neurological in connection with the disability at issue herein.  Given the medical questions presented, further medical guidance is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his left Muscle Group XI injury, to include foot drop and scarring, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  The AOJ should then arrange for a neurology examination of the Veteran to ascertain the nature and severity of his left foot drop.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated studies must be completed.  All findings should be described in detail.  Based on examination of the Veteran and review of his record the provider should:

Identify the pathology that underlies the Veteran's service-connected left foot-drop.  If there is underlying nerve pathology identify the nerve involved, and describe in detail the extent of nerve impairment.  If there is no underlying nerve impairment (e.g., the foot-drop is due solely to muscle weakness, so specify).

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  The readjudication must include consideration whether rating the disability under a diagnostic code which includes criteria that include foot-drop may be more appropriate, and also (if underlying nerve pathology is found on examination) whether a separate rating may be warranted for nerve impairment.   If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (that includes detailed explanation of the ratings in light of the observations above), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

